Citation Nr: 1130433	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-38 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In November 2009, the Board remanded the appeal for further development.


FINDING OF FACT

The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with hearing loss in the left ear as defined by VA at any time during the pendency of the appeal.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in service and sensorineural hearing loss of the left ear may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in March 2005, issued prior to the November 2005 rating decision, along with the letter dated in March 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra, and in substantial compliance with the Board's November 2009 remand directions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the November 2005 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the January 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Moreover, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  In this regard, the Board notes that the RO was able to obtain and associate with the record the Veteran's service treatment records and post-service records from the Cleveland VA Medical Center.

The record also shows that the Veteran was afforded VA examinations in September 2005 and June 2010 which are adequate to adjudicate the claim and, as to the later examination, substantially complies with the Board's November 2009 remand directions because, after a review of the record on appeal and examination of the claimant, the examiners provided a medical opinion as to whether the claimant has a current disability as defined by VA.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment, supra; D'Aries, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claim

The Veteran contends that he has left ear hearing loss due to his military service.  Specifically, he claims that his hearing disorder was caused by noise exposure during his service during the Persian Gulf War as a cavalry scout.  He also claims that it was caused by one incident in Iraq, in approximately October 2001, when his ear plugs fell out while at the firing range.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including organic diseases of the nervous system (e.g., sensorineural hearing loss), will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Veteran's service records show that he served as cavalry scout in Kuwait and Iraq during the Persian Gulf War.  The Board also finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noise from small arms fire while serving as a scout and while at the firing range.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, service audiological examinations document the fact that the Veteran had increased audiological thresholds in the left ear.  See audiological examinations dated in January 1998, June 2000, August 2001, September 2001, October 2001, October 2001, September 2002, October 2002, April 2004, and December 2004.

However, service treatment records, including the December 2004 examination conducted shortly before the Veteran's separation from active duty, are negative for a diagnosis of hearing loss in the left ear as defined by VA at 38 C.F.R. § 3.385.  

Similarly, in September 2005, the Veteran underwent a VA compensation examination for the express purpose of ascertaining whether he had hearing loss as defined by VA.  However, at that time it was noted that the Veteran's hearing of the left ear was normal with a speech discrimination of 96 percent.  Likewise, when again examined by VA in June 2010 it was noted that the Veteran's hearing of the left ear was within normal limits from 500 to 4000 Hertz but he nonetheless had a mild sensorineural hearing loss.  It was also noted that his speech discrimination was 100 percent.  

Interpreting the audiometric findings from these VA examination reports yields the result that, while the Veteran does indeed experience some hearing loss of the left ear, it does not meet VA's regulatory definition of a hearing loss disability.  38 C.F.R. § 3.385.  Thus, while the VA examiners both opined that it was as likely as not that the Veteran's initial hearing loss in the left ear was the result of acoustic trauma in service, this is not dispositive of the claim as he fails to meet the threshold requirement for a service connection claim, namely that he have a current hearing loss disability as defined by VA regulation.  

The Board acknowledges that the Veteran is competent and credible to report that he had problems with hearing since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that lay persons like the Veteran's representative are competent and credible to report that they observed the claimant having problems hearing him talk.  However, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose hearing loss as defined by 38 C.F.R. § 3.385 and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that the Veteran has hearing loss as defined by VA in the left ear is not competent evidence to support a current diagnosis.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more credible the opinions by the medical experts at the VA examinations that the Veteran does not have hearing loss in the left ear as defined by VA than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

While the Board recognizes the fact that given the positive nexus opinions provided by the September 2005 and June 2010 VA examiners that the 38 C.F.R. § 3.385 requirement may seem unfair to the claimant, the Board is nonetheless obligated to apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  In fact, the Board notes that federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with a left ear hearing loss disability at any time during the pendency of his appeal.  See Hickson, supra; McClain, supra.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a left ear hearing loss disability must be denied despite the Veteran's undeniable exposure to acoustic trauma in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 


In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left ear hearing loss disability is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


